Exhibit 10.3

VERITONE, INC. 2018 PERFORMANCE-BASED STOCK INCENTIVE PLAN

PRESIDENT AWARD AGREEMENT

Notice is hereby given of the following Performance Option grant (the “Award”)
to purchase shares of the Common Stock of Veritone, Inc. (the “Corporation”)
under the Veritone, Inc. 2018 Performance-Based Stock Incentive Plan (the
“Plan”):

Participant: Ryan Steelberg

Grant Date: May 6, 2018

Exercise Price: $21.25 per share

Number of Performance Option Shares: 1,357,425 shares of Common Stock

Schedule Expiration Date: May 6, 2028

Type of Award: Performance Option

Exercisability: The Award shall become and remain exercisable as provided in the
Plan; provided, however, that the Award shall not be exercisable prior to the
affirmative vote of a majority of the shares of Common Stock owned by
Corporation stockholders that are not affiliated with the CEO or the President
(the “Minority Stockholders”) in a fully-informed, non-coerced, and non-waivable
vote of the Minority Stockholders.

Forfeiture: The Award shall be forfeited as provided in the Plan.

Definitions: All capitalized terms not otherwise defined in this Award Agreement
shall have the meanings assigned to them in the Plan.

The Participant understands and agrees that the Award is granted subject to and
in accordance with the terms of the Plan. The Participant further agrees to be
bound by the terms of the Plan. A copy of the Plan, which is publicly filed, is
available upon request made to the Corporate Secretary at the Corporation’s
principal offices. This Award Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
This Award Agreement is made pursuant to the provisions of the Plan and shall in
all respects be construed in conformity with the terms of the Plan. The
Participant hereby agrees to take whatever additional action and execute
whatever additional documents the Corporation may deem necessary or advisable in
order to carry out or effect one or more of the obligations or restrictions
imposed on either the Participant or any Purchased Shares pursuant to the
provisions of the Plan.

 

VERITONE, INC.  

By:             /s/ Jeffrey B. Coyne  

Name:       Jeffrey B. Coyne  

Title:         EVP and General Counsel  

 

/s/ Ryan Steelberg

  RYAN STEELBERG  